Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 685,257. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of current application are anticipated by patent claims 1-20 respectively.
Claim 1 of patent recites imitations of claim 1 of current application.
 	Claim 2 of patent recites limitations of claim 2 of current application.
 Claim 3 of patent recites limitations of claim 3 of current application. 
Claim 4 of patent recites limitations of claim 4 of current application. 
Claim 5 of patent recites limitations of claim 5 of current application. 
Claim 6 of patent recites imitations of claim 6 of current application. 
Claim 7 of patent recites imitations of claim 7 of current application. 
Claim 8 of patent recites imitations of claim 8 of current application. 
Claim 9 of patent recites imitations of claim 9 of current application. 
Claim 10 of patent recites imitations of claim 10 of current application. 
Claim 11 of patent recites imitations of claim 11 of current application. 
Claim 12 of patent recites imitations of claim 12 of current application.

Claim 14 of patent recites imitations of claim 14 of current application.
 Claim 15 of patent recites imitations of claim 15 of current application. 
Claim 16 of patent recites imitations of claim 16 of current application.
 Claim 17 of patent recites imitations of claim 17 of current application.
 	Claim 18 of patent recites imitations of claim 18 of current application. 
Claim 19 of patent recites imitations of claim 19 of current application. 
Claim 20 of patent recites imitations of claim 20 of current application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 410,086. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of current application are anticipated by patent claims 1-20 respectively.
Claim 1 of patent recites imitations of claim 1 of current application.
 	Claim 2 of patent recites limitations of claim 2 of current application.
 Claim 3 of patent recites limitations of claim 3 of current application. 
Claim 4 of patent recites limitations of claim 4 of current application. 
Claim 5 of patent recites limitations of claim 5 of current application. 
Claim 6 of patent recites imitations of claim 6 of current application. 

Claim 8 of patent recites imitations of claim 8 of current application. 
Claim 9 of patent recites imitations of claim 9 of current application. 
Claim 10 of patent recites imitations of claim 10 of current application. 
Claim 11 of patent recites imitations of claim 11 of current application. 
Claim 12 of patent recites imitations of claim 12 of current application.
Claim 13 of patent recites imitations of claim 13 of current application. 
Claim 14 of patent recites imitations of claim 14 of current application.
 	Claim 15 of patent recites imitations of claim 15 of current application. 
Claim 16 of patent recites imitations of claim 16 of current application.
Claim 17 of patent recites imitations of claim 17 of current application.
 	Claim 18 of patent recites imitations of claim 18 of current application. 
Claim 19 of patent recites imitations of claim 19 of current application. 
Claim 20 of patent recites imitations of claim 20 of current application.
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,6-7,9-10,16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al.( Pub.No: US 20100066822 A1) in view of Bentley et al. ( Pub.No: US 2008/0303903A1).
Regarding claim 1, Steinberg provides for obtaining a live video stream (see “[0192] FIGS. 14(a)-14(d) illustrates an exemplary user interface (Ul) for implementing the system of the preferred embodiment. In the upper left of the browser window, an acquired digital image is shown, e.g., aS acquired by a webcam, a digital camera cable-coupled to a PC, a 
determining, from analysis of the live video stream, first information that identifies an attribute of the first person (see Figure 4A, further in [0153] see “ When faces are found the module first tests to see if an Auto-Recognition List exists [4140] and if not it loads the Manual- Recognition List [4310] (or a Training List if the system is in training mode). Then each face candidate region on the Manual-Recognition List is loaded [4320] and the user is prompted to identify said face candidate region [4330]. If the user does not respond [4340] then after a timeout interval the face is added to an Unidentified Face Candidate list [4350]”);
 determining, based on at least some of the first information, that the first person is not an identifiable to the computing system (see [0153], see “if not it loads the Manual-Recognition List [4310] (or a Training List if the system is in training mode). Then each face candidate region on the Manual-Recognition List is loaded [4320] and the user is prompted to identify said face candidate region [4330]. If the user does not respond 
storing at least some of the first information ( see [0153], see “ and the user is prompted to identify said face candidate region [4330]. If the user does not respond [4340] then after a timeout interval the face is added to an Unidentified Face Candidate list [4350]”); and
 Receiving a user classification of the first person as being a stranger (see [0153], see “and the user is prompted to identify said face candidate region [4330]. 
Steinberg does teach deleting the stored first information. However in the same field of endeavor Bentley teaches the above missing of Stenberg (see [0121] of Bentley, see “If the identified party agrees to questioning, the system would ask the party a series of questions until the party's identity is determined and then take appropriate action based on the party's identity and previously input instructions (e.g., notify one or more people, disregard the intruder)”. It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to incorporate the teaching of Bentley with the system and 
Regarding claim 2, Steinberg provides for, wherein determining the first information comprises: selecting one or more images of the first person from the live video stream; and characterizing a plurality of features of the first person based on the one or more images stream (see “[0153] This module sits in a wait state [4110] until a new image is detected by the Image Detection module [1120] whereupon the image is sent to the Face Detection module [4120]. After completing the detection process the Face Detection module returns its results”).
Regarding claim 6, Steinberg provides for receiving, from the user, a designation that the first person is not a person; and responsive to the designation, storing the designation in association with the first information of the first person (see [0153], see Then each face candidate region on the Manual-Recognition List is loaded [4320] and the user is prompted to identify said face candidate region [4330]. If the user does not respond 
Regarding claim 7, Stenberg provides for ,in accordance with the determination that the first person is not identifiable, generating a timely notification of detection of an unknown person ( see [0157], see “ If, after each of these steps, an unambiguous match with a "known person" is not achieved, then the face candidate region associated with the current Faceprint is added to the manual recognition list [4398] and the user will be asked to complete the recognition process, or discard the face candidate region completely”).
Regarding claim 9 and 16 see the rejection of claim 1. They recite similar limitations as claim 1. Except for a memory and a program (see [0258], see storage media and programming instructions). Hence they are similarly analyzed and rejected.
Regarding claim 10, Stenberg provides wherein detecting the first person comprises detecting the first person within a first predefined threshold time ( see [0099], see “However, when the number of face prints associated with an identity increases beyond a certain threshold the recognition process will become significantly slower”).

Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 3-5, 8, 11-15 and 17-19 would be in allowable condition if applicant overcome the above rejections.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, Art Unit 2664